DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-21 are pending. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
-claim 12 on page 26 line 1 (second claim 12), the spelling should be changed from “12. The method of claim 10, wherein said obtaining” to “
Appropriate correction is required.



	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 12 (page 26 line 1,second claim 12) been renumbered 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claims 1, 14, 20 recites “acquiring a control operation…, obtaining video operation…, synchronizing…” and claim 10 recites “obtaining video operation information…, and processing the target video…”.
The limitation of obtaining the playback information…, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting “a processor and a memory,” nothing in the claim element precludes certain methods of organizing human activity (managing interactions between people). For example, but for the “a processor and a memory” language, “acquiring a control operation…, obtaining video operation…, synchronizing…” in the context of this claim encompasses the user manually making observations of playback information such as pausing/playing and getting two devices to synchronize the playback of the video on the two devices. 
Similarly, the limitation of “obtaining video operation information…, and processing the target video…”. as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components. For example, but for the “a processor and a memory” language, “obtaining video operation information…, and processing the target video…” in the context of this claim encompasses the user manually making observations of playback information such as pausing/playing and getting two devices to synchronize the playback of the video on the two devices. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor and a memory – using a processor to perform the steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the steps) and the memory to provide the processor with instructions such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Dependent claim(s) 2-9, 11-13, 15-19 and 21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea where the additional limitations are no more than field of use or merely involve insignificant extra solution activity.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170041658 A1 to Mattingly in view of U.S. Pub. No. 20200005545 A1 to Suzuki.
As to claims 1, 10, 14 and 20, Mattingly discloses a method for sharing a video, applied to a first terminal and comprising: 
acquiring a control operation of a first user account for a target video, wherein the target video is in a virtual space interface of the first user account (Mattingly Fig. 1, 3, 5, ¶0032, 0033, 0043, 0046, 0100, receiving play/pause operation of a first user account e.g. Xbox account for a video, where the video is in a virtual viewing environment of the first user account); 
obtaining video operation information corresponding to the control operation by processing the target video in response to the control operation (Mattingly Fig. 1, 3, 5, ¶0033, 0047-0048, obtaining video operation information e.g. state structure corresponding to the play/pause operation by processing the video in response to the user play/pause operation); and 
synchronizing the video operation information to a second terminal (Mattingly Fig. 1, 3, 5, ¶0032, 0033, 0046-0047, 0056, synchronizing/updating the state structure to a plurality of client devices).
Mattingly does not expressly disclose wherein the second terminal is in a same virtual space as the first terminal
Suzuki discloses wherein the second terminal is in a same virtual space as the first terminal (Suzuki ¶0172)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly by wherein the second terminal is in a same virtual space as the first terminal as disclosed by Suzuki. The suggestion/motivation would have been in order to provide users located at remote locations in the same virtual space allowing user interactions thereby enhancing the user’s experience. 
As to claim 2, Mattingly discloses wherein the control operation comprises a play operation or a pause operation (Mattingly Fig. 1, 3, 5, ¶0032, 0033, 0043, 0046, 0100, play/pause)
As to claims 4 and 16, Mattingly discloses wherein the video operation information comprises a video identifier and control operation information of the target video (Mattingly Fig. 1, 3, 5, ¶0033, 0046-0048, content identifier, playback status of the video).
As to claim 11, see claims 2 and 4.

Claims 3, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170041658 A1 to Mattingly in view of U.S. Pub. No. 20200005545 A1 to Suzuki and in further view of U.S. Pub. No. 20140006947 A1 to Garmark.
As to claim 3, Mattingly discloses wherein said processing the target video comprises: playing the video stream data in the virtual space interface (Mattingly Fig. 1, 3, 5, ¶0032, 0033, 0046-0047, 0056, playing video in virtual environment)
Mattingly and Suzuki do not expressly disclose obtaining video stream data of the target video from a video server in response to the play operation
Garmark discloses obtaining video stream data of the target video from a video server in response to the play operation (Garmark ¶0145).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly and Suzuki by obtaining video stream data of the target video from a video server in response to the play operation as disclosed by Garmark. The suggestion/motivation would have been in order to provide the requested video upon request/selection by the user enhancing the user’s experience.
As to claim 12, see claim 3.
As to claim 15, see claims 2 and 3.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170041658 A1 to Mattingly in view of U.S. Pub. No. 20200005545 A1 to Suzuki in further view of U.S. Pub. No. 20150249851 A1 to Zhang and in further view of U.S. Pub. No. 20160080830 A1 to Kim.
As to claims 5 and 17, Mattingly and Suzuki do not expressly disclose wherein said synchronizing the video operation information to the second terminal comprises: 
uploading the video identifier to a live broadcast server, wherein the video identifier is sent to the second terminal by the live broadcast server; and 
writing the control operation information into streaming media data of a live stream, wherein the streaming media data is uploaded to a content distribution network and the control operation information is obtained by the second terminal through pulling the streaming media data from the content distribution network.
Zhang discloses uploading the video identifier to a live broadcast server, wherein the video identifier is sent to the second terminal by the live broadcast server (Zhang ¶0061, 0063, 0064, 0070, transmitting video sharing information to live broadcast server, the video sharing information transmitted to second terminal by the server).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly and Suzuki by uploading the video identifier to a live broadcast server, wherein the video identifier is sent to the second terminal by the live broadcast server as disclosed by Zhang. The suggestion/motivation would have been in order to provide video sharing information that allows the first terminal to transmit the information to the second terminal enhancing the user’s experience.
Mattingly, Suzuki and Zhang do not expressly disclose writing the control operation information into streaming media data of a live stream, wherein the streaming media data is uploaded to a content distribution network and the control operation information is obtained by the second terminal through pulling the streaming media data from the content distribution network.
Kim discloses writing the control operation information into streaming media data of a live stream, wherein the streaming media data is uploaded to a content distribution network and the control operation information is obtained by the second terminal through pulling the streaming media data from the content distribution network (Kim ¶0028, 0037, 0136, embedding metadata synchronization into the video stream of the live source/stream, where the video stream is transmitted to CDN server and the metadata synchronization is received by the client device by receiving the video stream from the CDN server).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly, Suzuki and Zhang by writing the control operation information into streaming media data of a live stream, wherein the streaming media data is uploaded to a content distribution network and the control operation information is obtained by the second terminal through pulling the streaming media data from the content distribution network. as disclosed by Kim. The suggestion/motivation would have been in order to provide embedded information in the video stream that allows the user to monitor/detect for the metadata allowing the user to view the video stream using the metadata enhancing the user’s experience.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170041658 A1 to Mattingly in view of U.S. Pub. No. 20200005545 A1 to Suzuki in further view of U.S. Pub. No. 20150249851 A1 to Zhang in further view of U.S. Pub. No. 20130144979 A1 to Kansal and in further view of U.S. Patent No. 10,880,620 B2 to Amidei,
As to claims 6 and 18, Mattingly and Suzuki do not expressly disclose wherein said synchronizing the video operation information to the second terminal comprises: uploading the video identifier to a live broadcast server, wherein the video identifier is sent to the second terminal by the live broadcast server, and 
video stream data of the target video is obtained by the second terminal from a video server based on the video identifier; and
 establishing a persistent connection with the second terminal, and broadcasting the control operation information to the second terminal.
Zhang discloses uploading the video identifier to a live broadcast server, wherein the video identifier is sent to the second terminal by the live broadcast server (Zhang ¶0061, 0063, 0064, 0070, transmitting video sharing information to live broadcast server, the video sharing information transmitted to second terminal by the server).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly, Suzuki and Zhang by uploading the video identifier to a live broadcast server, wherein the video identifier is sent to the second terminal by the live broadcast server as disclosed by Zhang. The suggestion/motivation would have been in order to provide video sharing information that allows the first terminal to transmit the information to the second terminal enhancing the user’s experience.
Mattingly, Suzuki and Zhang do not expressly disclose video stream data of the target video is obtained by the second terminal from a video server based on the video identifier; and
 establishing a persistent connection with the second terminal, and broadcasting the control operation information to the second terminal.
Kansal discloses video stream data of the target video is obtained by the second terminal from a video server based on the video identifier (Kansal ¶0046, 0047, 0056, receiving video from server based on video identifier); and
 establishing a persistent connection with the second terminal (Kansal ¶0080, 0081, persistent connection with devices).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly, Suzuki and Zhang by video stream data of the target video is obtained by the second terminal from a video server based on the video identifier; and establishing a persistent connection with the second terminal as disclosed by Kansal. The suggestion/motivation would have been in order to accurately receive the video using the video identifier and increasing the video quality and latency variations using the connection persistency thereby enhancing the user’s experience.
Mattingly, Suzuki, Zhang and Kansal do not expressly disclose broadcasting the control operation information to the second terminal
Amidei discloses broadcasting the control operation information to the second terminal (Amidei col. 4, ll. 26-45, col. 7, ll. 58-col, 8. ll. 17, broadcasting presentation time information/message to the second device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly, Suzuki, Zhang and Kansal by broadcasting the control operation information to the second terminal as disclosed by Amidei. The suggestion/motivation would have been in order to provide the control operation information that allows the plurality of devices in sync thereby enhancing the user’s experience.

Claims 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170041658 A1 to Mattingly in view of U.S. Pub. No. 20200005545 A1 to Suzuki and in further view of U.S. Pub. No. 20160142783 A1 to Bagga.
As to claims 7 and 19, Mattingly and Suzuki do not expressly disclose obtaining a recommended channel and recommended videos corresponding to the recommended channel based on account information of the first user account; and 
displaying the recommended channel and the recommended videos on the virtual space interface, wherein the target video is selected from the recommended videos.
Bagga discloses obtaining a recommended channel and recommended videos corresponding to the recommended channel based on account information of the first user account (Bagga Fig. 5, ¶0017, 0023, 0058, 0059, recommending channels and videos corresponding to the channels based on account information e.g. profile/history of the user account); and 
displaying the recommended channel and the recommended videos on the virtual space interface, wherein the target video is selected from the recommended videos (Bagga Fig. 5, ¶0017, 0023, 0058, 0059, display recommended channels and videos on the user interface, where the video is selected from the recommended list for display).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly and Suzuki by obtaining a recommended channel and recommended videos corresponding to the recommended channel based on account information of the first user account; and displaying the recommended channel and the recommended videos on the virtual space interface, wherein the target video is selected from the recommended videos.as disclosed by Bagga. The suggestion/motivation would have been in order to provide recommendations to the user allowing personalized/targeted video to the user thereby enhancing the user’s experience.
As to claim 8, Bagga discloses wherein said obtaining the recommended channel and the recommended videos comprises: 
generating a channel list based on account information of the first user account (Bagga Fig. 5, ¶0017, 0023, 0058, 0059, channel list based on account/history of user account); and 
determining the recommended channel from the channel list, and obtaining the recommended videos based on a channel identifier of the recommended channel (Bagga Fig. 5, ¶0017, 0023, 0058, 0059, determining recommended channel from channel list and receiving videos based on the channel identifiers of the channels).
As to claim 9, Mattingly and Suzuki do not expressly disclose displaying a video search window on the virtual space interface; receiving a video keyword inputted by the first user account in the video search window; and displaying videos related to the video keyword on the virtual space interface, wherein the target video is from the videos related to the video keyword.
Bagga discloses displaying a video search window on the virtual space interface (Bagga Fig. 5, ¶0080-0085, search query area on user interface ); 
receiving a video keyword inputted by the first user account in the video search window (Bagga Fig. 5, ¶0080-0085, receiving keyword in search query area); and 
displaying videos related to the video keyword on the virtual space interface, wherein the target video is from the videos related to the video keyword (Bagga Fig. 5, ¶0080-0085, displaying videos related to keyword on the user interface, where the video is selected from the videos related to the keyword).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly and Suzuki by displaying a video search window on the virtual space interface; receiving a video keyword inputted by the first user account in the video search window; and displaying videos related to the video keyword on the virtual space interface, wherein the target video is from the videos related to the video keyword as disclosed by Bagga. The suggestion/motivation would have been in order to allow the user to search for videos on the user interface allowing search results to be displayed for selection enhancing the user’s experience.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170041658 A1 to Mattingly in view of U.S. Pub. No. 20200005545 A1 to Suzuki in further view of U.S. Pub. No. 20160080830 A1 to Kim.
As to claims 13, Mattingly and Suzuki do not expressly disclose pulling streaming media data of a live stream from a content distribution network, wherein the streaming media data is uploaded to the content distribution network by the first terminal; and obtaining the video operation information from the streaming media data.
Kim discloses pulling streaming media data of a live stream from a content distribution network, wherein the streaming media data is uploaded to the content distribution network by the first terminal (Kim ¶0023, 0027, 0028, 0037, 0136, receiving video stream from the CDN server, where the video stream is transmitted to the CDN server by camera device); and obtaining the video operation information from the streaming media data (Kim ¶0023, 0027, 0028, 0037, 0136, receiving metadata synchronization from the video stream).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly and Suzuki by pulling streaming media data of a live stream from a content distribution network, wherein the streaming media data is uploaded to the content distribution network by the first terminal; and obtaining the video operation information from the streaming media data as disclosed by Kim. The suggestion/motivation would have been in order to provide embedded information in the video stream that allows the user to monitor/detect for the metadata allowing the user to view the video stream using the metadata enhancing the user’s experience.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170041658 A1 to Mattingly in view of U.S. Pub. No. 20200005545 A1 to Suzuki in further view of U.S. Pub. No. 20130144979 A1 to Kansal and in further view of U.S. Patent No. 10,880,620 B2 to Amidei,
As to claim 21, Mattingly and Suzuki do not expressly disclose establishing a persistent connection with the first terminal; and receiving the video operation information broadcasted by the first terminal through the persistent connection.
Kansal discloses video stream data of the target video is obtained by the second terminal from a video server based on the video identifier (Kansal ¶0046, 0047, 0056, receiving video from server based on video identifier); and
 establishing a persistent connection with the first terminal (Kansal ¶0080, 0081, persistent connection with devices).
receiving the video operation information transmitted by the first terminal through the persistent connection (Kansal ¶0080, 0081, 0082-0083, receiving video request transmitted by user device though persistent connection)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly and Suzuki by video stream data of the target video is obtained by the second terminal from a video server based on the video identifier; and establishing a persistent connection with the second terminal as disclosed by Kansal. The suggestion/motivation would have been in order to accurately receive the video using the video request and increasing the video quality and latency variations using the connection persistency thereby enhancing the user’s experience.
Mattingly, Suzuki and Kansal do not expressly disclose receiving the video operation information broadcasted by the first terminal.
Amidei discloses receiving the video operation information broadcasted by the first terminal (Amidei col. 4, ll. 26-45, col. 7, ll. 58-col, 8. ll. 17, broadcasting presentation time information/message to the second device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly, Suzuki and Kansal by receiving the video operation information broadcasted by the first terminal as disclosed by Amidei. The suggestion/motivation would have been in order to provide the video operation information that allows the plurality of devices in sync thereby enhancing the user’s experience.

Conclusion
Claims 1-21 have been rejected

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426